Case 2:19-cv-10956-DMG-RAO Document 38 Filed 02/05/20 Page 1 of 2 Page ID #:1048




 1
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7
 8                         CENTRAL DISTRICT OF CALIFORNIA
 9                                               Case No.: CV 19-10956-DMG (RAOx)
     LYDIA OLSON, MIGUEL PEREZ,
10   POSTMATES INC., and UBER                    AMENDED ORDER GRANTING
     TECHNOLOGIES, INC.,                         MOTION FOR LEAVE TO FILE
11
                                                 BRIEF AMICI CURIAE IN
12               Plaintiffs,                     SUPPORT OF PLAINTIFFS’
                                                 MOTION FOR A PRELIMINARY
13                                               INJUNCTION [32]
                 vs.
14
15   STATE OF CALIFORNIA; XAVIER
     BECERRA, in his capacity as Attorney
16
     General of the State of California; and
17   “JOHN DOE,” in his official capacity,
18
                 Defendants.
19
20
21
22
23
24
25
26
27
28


                                               -1-
Case 2:19-cv-10956-DMG-RAO Document 38 Filed 02/05/20 Page 2 of 2 Page ID #:1049




 1         The Motion for Leave to File Brief of Amici Curiae by the Chamber of Commerce
 2   of the United States of America and Engine Advocacy in support of Plaintiffs’ Motion for
 3   a Preliminary Injunction is GRANTED. Amici shall file their amici curiae brief that
 4   accompanied the motion on the docket forthwith.
 5         By February 6, 2020, Defendants may file a response, if any, to the amici curiae
 6   brief of no more than 10 pages.
 7         IT IS SO ORDERED.
 8
 9   DATED: February 5, 2020                     ________________________________
10                                               DOLLY M. GEE
                                                 UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
